DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Han et al (US Pub. 2012/0140160).
               Regarding Claim 1, Han et al teaches a coupling display device (Fig.1), comprising: a boundary display panel disposed on a plurality of element display panels, wherein each of the element display panels includes a display area and a seam area surrounding the display area, and the boundary display 
a coupler which couples the boundary display panel with the neighboring element display panels to provide a coupling panel structure (Fig.1; Paragraph 0027-0030); 
 a boundary driver (610, 620, 630, 640 in Fig.1) disposed at an end portion of the boundary display panel to drive the boundary display panel (Fig.1; Paragraph 0027-0030); and 
a signal control center (613, 623, 633, 643 in Fig.1) disposed at an exterior of the boundary display panel and connected to the boundary driver to drive the coupling panel structure to operate in response to a coupling panel driving signal (Figs.1-2; Paragraph 0027-0031). 

                       Regarding Claim 15, Han et al teaches a tiled display device (Figs.1-3; Paragraph 0005, 0007) comprising: a plurality of element display devices, each including an element display panel which defines a display area and a panel driver disposed on a seam area surrounding the display area (Figs.1-2; Paragraph 0027-0031); and
a coupling display device disposed on the element display devices, wherein the coupling display device is coupled to the element display devices at neighboring seam areas of element display panels thereof, and the neighboring seam areas are covered by the coupling display device (Figs.1-2; Paragraph 0027-0042), wherein the coupling display device includes: 
a boundary display panel disposed on the neighboring seam areas of the element display panels of the neighboring element display devices (Figs.1-2; Paragraph 0027-0031);
 a coupler which couples the boundary display panel with the element display panels to provide a coupling panel structure (Fig.1; Paragraph 0027-0030);
a boundary driver (610, 620, 630, 640 in Fig.1) disposed at an end portion of the boundary display panel to drive the boundary display panel (Figs.1; Paragraph 0027-0030); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over   Han et al (US Pub. 2012/0140160) in view of    SHISHIDO et al (US Pub. 2016/0349558).
               Regarding Claims 2, 4, Han et al teaches all  except the coupling display device wherein the boundary display panel includes a bent portion bent over toward a rear portion of the neighboring element display panels, and the coupler includes a protruding member protruded from a rear surface of the bent portion; wherein the boundary driver includes a display drive integrated circuit package which 
              SHISHIDO et al teaches the coupling display device wherein the boundary display panel includes a bent portion bent over toward a rear portion of the neighboring element display panels, and the coupler includes a protruding member protruded from a rear surface of the bent portion; wherein the boundary driver includes a display drive integrated circuit package which is detachably secured to the bent portion and is disposed on the rear portion of the neighboring element display panels. (Paragraph 0459-0473, 0578-0579, 0600-0617).
            Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of SHISHIDO et al into Han et al for providing user friendly display.

               Regarding Claim 3, SHISHIDO et al teaches the coupling display device wherein the protruding member includes a magnetic body secured to a rear surface of the neighboring element display panels by a magnetic force. (Fig. 54A-54E; Paragraph 0625).

           Regarding Claims 5-6, 16, SHISHIDO et al teaches the coupling display device, wherein the coupler includes an adhesive interposed between a front surface of the neighboring seam areas of the neighboring element display panels and a lower surface of the boundary display panel; wherein the boundary display panel and the adhesive is protruded from a front surface of the neighboring seam areas of the neighboring element display panels, and the boundary display panel and the adhesive has a thickness in a range of 120 um to 150 um. (Paragraph 0397, 0404, 0421).
SHISHIDO et al teaches to obtain flexibility and bendability, the adhesive has a thickness is greater than or equal to 10 .mu.m and less than or equal to 200 .mu.m. ( which is in range of the adhesive has a thickness in a range of 120 um to 150 um ). (See Paragraph 0397, 0404, 0421).


    Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
                Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of SHISHIDO et al into Han et al to obtain better flexibility and bendability for the display.

               Regarding Claim 20, SHISHIDO et al teaches the tiled display device, wherein the neighboring seam areas are separated from each other by a separation space, and the boundary display panel is bent with respect to the separation space such that the element display panels of the neighboring element display devices are disposed to overlap each other. (Paragraph 0384-0391).


Allowable Subject Matter
Claims 7-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622